UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4816


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KIRK ANTONY CHANDLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cr-00106-CCE-1)


Submitted:   June 25, 2015                 Decided:   June 29, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant. Anand P. Ramaswamy, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kirk Antony Chandler pled guilty without a plea agreement to

one count of receiving child pornography, in violation of 18

U.S.C.A. § 2252A(a)(2), (b)(1) (West Supp. 2014), and was sentenced

to 90 months in prison.    Chandler’s attorney has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious grounds for appeal, but questioning

whether the district court complied with Fed. R. Crim. P. 11 when

it accepted Chandler’s guilty plea and whether Chandler’s sentence

is reasonable.   Chandler has not filed a pro se supplemental brief

despite receiving notice of his right to do so, and the Government

has declined to file a responsive brief.            Finding no error, we

affirm.

     Because   Chandler   did   not   move   in   the   district   court   to

withdraw his plea, we review the guilty plea hearing for plain

error.    United States v. Martinez, 277 F.3d 517, 525 (4th Cir.

2002).    To establish plain error, Chandler must show:            (1) there

was error; (2) the error was plain; and (3) the error affected his

substantial rights.   Henderson v. United States, 133 S. Ct. 1121,

1126-27 (2013); United States v. Olano, 507 U.S. 725, 732 (1993).

In the guilty plea context, a defendant meets his burden of

demonstrating that an error affected his substantial rights by

“show[ing] a reasonable probability that, but for the error, he



                                      2
would not have entered the plea.”             United States v. Massenburg,

564   F.3d   337,   343   (4th    Cir.    2009)   (internal    quotation   marks

omitted).     We have reviewed the transcript of Chandler’s Rule 11

hearing and conclude that the district court complied with Rule

11, that Chandler’s guilty plea was knowing and voluntary, and

that there was a factual basis for the plea.                   Accordingly, we

affirm Chandler’s conviction.

      We review Chandler’s sentence for reasonableness, applying an

abuse-of-discretion standard.            Gall v. United States, 552 U.S. 38,

46, 51 (2007).       This review requires consideration of both the

procedural and substantive reasonableness of the sentence.                 Id. at

51. We first assess whether the district court properly calculated

the advisory Guidelines range, considered the factors set forth at

18 U.S.C. § 3553(a) (2012), analyzed any arguments presented by

the parties, and sufficiently explained the selected sentence.

Id. at 49–51; see United States v. Lynn, 592 F.3d 572, 575–76 (4th

Cir. 2010).    If we find no procedural error, we review the sentence

for substantive reasonableness, “examin[ing] the totality of the

circumstances[.]”     United States v. Mendoza–Mendoza, 597 F.3d 212,

216 (4th Cir. 2010).         “Any sentence that is within or below a

properly      calculated         Guidelines       range   is     presumptively

[substantively] reasonable” and “[s]uch a presumption can only be

rebutted by showing that the sentence is unreasonable when measured



                                          3
against the 18 U.S.C. § 3553(a) factors.”                       United States v.

Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct.

421 (2014).

     We conclude that Chandler’s sentence is procedurally and

substantively reasonable.           The district court correctly calculated

Chandler’s Guidelines range; granted, in part, Chandler’s motion

for a downward variance; and adequately explained its reasons for

imposing the 90-month variant sentence.                 Moreover, Chandler offers

nothing to rebut the presumption of reasonableness this court

affords his below-Guidelines sentence.                 See United States v. Yooho

Weon,   722   F.3d     583,   590    (4th       Cir.   2013).   Thus,    we    affirm

Chandler’s sentence.

     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                        We

therefore     affirm    the   district      court’s      judgment.      This   court

requires counsel to inform Chandler, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Chandler requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court to withdraw from representation.                 Counsel’s motion must

state that a copy of the motion was served on Chandler. We dispense

with oral argument because the facts and legal arguments are




                                            4
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                     5